Citation Nr: 1107856	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-23 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to an initial compensable disability rating for 
hepatitis C.

3.  Entitlement to service connection for a disorder of the lungs 
related to exposure to asbestos.  

4.  Entitlement to service connection for a right shoulder 
disability.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to October 
2007.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions rendered by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in pertinent part denied service connection 
for a right shoulder disorder and asbestosis, claimed as asbestos 
exposure.  The RO also granted service connection for bilateral 
hearing loss and hepatitis C and assigned each disability an 
initial noncompensable disability rating effective November 1, 
2007.

The Board has recharacterized the Veteran's claim of entitlement 
to service connection for asbestos exposure, as entitlement to 
service connection for a chronic lung disability related to 
asbestos exposure.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 
(2009) (a claimant without medical expertise cannot be expected 
to precisely delineate the diagnosis of his illness; he filed a 
claim for the condition, whatever it is).

In a January 2008 statement, the Veteran raised a claim 
for entitlement to service connection for depression 
secondary to service-connected hepatitis C.  This issue 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.   

The issue of entitlement to service connection for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has at worst Level II hearing in the right ear 
and Level I hearing in the left ear, which corresponds to a 
noncompensable rating.

2.  Since the effective date of service connection, the Veteran's 
hepatitis C has primarily been asymptomatic with only 
intermittent fatigue; it has not manifested with malaise and 
anorexia or incapacitating episodes requiring bed rest and 
treatment by a physician.

3.  There is no competent evidence of a current chronic lung 
disorder related to any asbestos exposure which may have occurred 
during military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).

2.  The criteria for an initial compensable disability for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.21, 4.114, DC 7354 
(2010).

3.  The criteria for service connection for a chronic disorder of 
the lungs related to exposure to asbestos have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  VA must 
provide such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (Court) has also held 
that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA initially provided VCAA-required notice in letters sent to the 
Veteran in December 2007 and June 2008.  These letters notified 
the Veteran of the evidence needed to substantiate his claims of 
service connection for the hearing loss, hepatitis C, and lung 
disabilities, of VA's responsibilities in obtaining information 
to assist him in completing his claims, and identified his duties 
in obtaining information and evidence to substantiate his claims.  
These letters also provided notice of the type of evidence 
necessary to establish a disability rating or effective date for 
the claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision. 

As it relates to the claims for higher initial ratings for the 
service-connected bilateral hearing loss and hepatitis C 
disabilities, the appeal arises from the Veteran's disagreement 
with the initial evaluations assigned with the grant of service 
connection.  Courts have held that where the underlying claim for 
service connection has been granted and there is disagreement as 
to downstream questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or prejudice 
from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
In consideration of Hartman and Dunlap, further VCAA notice is 
not required.

The VCAA requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a claim.  
The Veteran's available relevant service treatment records, and 
VA and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records that 
the RO failed to obtain.  The Veteran was also afforded VA 
examinations in connection with his claims.  After reviewing the 
examination reports, the Board finds that these VA medical 
examinations were adequate as they were based on a physical 
examination and a review of the Veteran's medical history.  A 
Veteran is entitled to a new examination where there is evidence 
that the condition may have worsened since the last examination.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  The mere passage of time does not 
require a new examination.  Palczewski v. Nicholson, 21 Vet. App. 
174 (2007).  The Veteran does not allege, nor does the record 
show, that his service-connected hearing loss and hepatitis C 
disabilities have worsened in severity since the last VA 
examination.  Accordingly, the Board finds that the record 
adequately reveals the current state of the Veteran's 
disabilities, and thus, will proceed to review the claims based 
on the evidence of record.  See 38 C.F.R. § 3.655; see also 
Allday v. Brown, 7 Vet. App.  517, 526 (1995).  The duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the mandate of 
the VCAA.

I. Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned. 
38 C.F.R. § 4.7.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, as in this case, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect entitlement 
to a higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings 
are appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be identified.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Bilateral hearing loss

Hearing loss ratings range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
average hearing thresholds determined by puretone audiometric 
testing at frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  "Puretone threshold average" is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  
This average is used in all cases (including those in §4.86) to 
determine the Roman numeral designation for hearing impairment 
from Table VI or VIa. 38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, 
designated from Level I for essentially normal hearing acuity, 
through Level XI for profound deafness.  38 C.F.R. § 4.85.  The 
horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The vertical columns in 
Table VI represent nine categories of decibel loss based on the 
puretone audiometry test.  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone threshold average intersect.  See 38 
C.F.R. §§ 4.85, 4.87.

The regulations also provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the Roman numeral designation will be 
determined for hearing impairment, separately, from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  A Roman numeral designation will also be 
determined from either Table VI or Table VIa, whichever results 
in the higher numeral, when the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
That numeral will then be elevated to the next higher Roman 
numeral.

Service connection for bilateral hearing loss was granted in an 
August 2008 rating decision.  The RO assigned a noncompensable 
rating effective November 1, 2007.  

In February 2005, the Veteran had audiological testing that 
revealed pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
45
35
50
LEFT
0
10
20
5

Puretone averages were 45 on the right side and 9 on the left 
side.  Speech discrimination testing was not conducted.  These 
results correspond to Level II hearing on the right and Level I 
hearing on the left pursuant to Table VIA.  These results further 
correspond to a noncompensable evaluation pursuant to Table VII. 

Another test in January 2006, the Veteran had audiological 
testing that revealed pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
40
30
45
LEFT
0
5
30
10

Puretone averages were 41 on the right side and 11 on the left 
side.  Speech discrimination testing was not conducted.  These 
results correspond to Level I hearing on the right and Level I 
hearing on the left pursuant to Table VIA.  These results further 
correspond to a noncompensable evaluation pursuant to Table VII. 

In February 2006, the Veteran had audiological testing that 
revealed pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
45
35
45
LEFT
10
10
35
15

Puretone averages were 45 on the right side and 18 on the left 
side.  Speech discrimination testing was 100 percent bilaterally.  
These results correspond to Level I hearing bilaterally.  These 
results further correspond to a noncompensable evaluation 
pursuant to Table VII. 

In May 2007, the Veteran had audiological testing that revealed 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
45
35
45
LEFT
15
15
45
25

Puretone averages were 44 on the right side and 25 on the left 
side.  Speech discrimination testing was 100 percent bilaterally.  
These results correspond to Level I hearing bilaterally.  These 
results further correspond to a noncompensable evaluation 
pursuant to Table VII. 

The Veteran submitted to a VA compensation and pension (C&P) 
audiology examination in July 2008.  During the examination, he 
reported decreased hearing in his right ear and mild difficulty 
understanding speech, especially in noise and if the person 
speaking is on his right side.  Audiology testing yielded the 
following pure tone thresholds, reported in decibels, at the 
frequencies of 1000, 2000, 3000 and 4000 Hertz:



HERTZ



1000
2000
3000
4000
RIGHT
55
45
35
50
LEFT
10
15
45
25

Word recognition scores, using the Maryland CNC, were 100 percent 
in both ears.  Puretone average was 46.25 for the right ear and 
23.75 for the left ear.  

Applying the above results to Table VI, a puretone threshold 
average of 46.25 and speech discrimination of 100 percent, in the 
right ear, result in level I hearing for that ear.  A puretone 
threshold average of 23.75 and a speech discrimination of 100 
percent, in the left ear, resulted in level I hearing for that 
ear.  Applying these results to the Table VII, level I hearing 
loss in the right ear and Level I hearing in the left ear results 
in a 0 percent evaluation.  38 C.F.R. § 4.85, Tables VI and VII.  
An exceptional pattern of hearing impairment under 38 C.F.R. § 
4.86 is not shown.

The Veteran has submitted statements attesting to the 
difficulties that he has with his hearing acuity.  It is noted 
that his greatest difficulty is when conducting conversations in 
noise and when the speaker is on his right side.  The Board does 
not discount the difficulties that the Veteran has with his 
auditory acuity.  However, the Board has no discretion in this 
matter and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Based on the audiological 
evaluation, there is no evidence that the Veteran's bilateral 
hearing loss approximates the criteria for a compensable 
evaluation.  

B. Hepatitis C

The Veteran's service treatment records show he weighed 139 
pounds (lbs) at his physical examination for entrance into 
service in January 1974.  On periodic examination in February 
1999, the Veteran's weight was 175 lbs.  A diagnosis of hepatitis 
C was provided in October 2000.  The Veteran was treated with 
interferon and ribavirin for 48 weeks from August 2001 to August 
2002.  Clinic notes indicate the Veteran had some mild fatigue, 
myalgias, and anemia during his treatment, but these symptoms 
completely resolved after treatment.  After this course of 
treatment, there was no detectable hepatitis C viral RNA at 6 
months and 12 months.  A treatment note in October 2001 reflects 
a weight of 184 lbs.  On physical examination in February 2005, 
the Veteran weighed 180 lbs.  A treatment note in March 2006 
shows a weight of 183.4 lbs.  A July 2007 physical examination 
for retirement purposes indicated that hepatitis C had been 
treated and was in remission.  The Veteran's weight was 185 lbs 
at this time.

In January 2008 statement, the Veteran reported that his ongoing 
symptoms related to hepatitis C included higher life insurance 
costs, and a reduction in his energy level, mental alertness, 
concentration and focus.  He also reported that the hepatitis had 
caused damage to his liver, physical and mental stress, and that 
his employment search was hindered. 

Post-service private treatment records do not indicate treatment 
for active hepatitis C.  Two clinic notes from Oceanview Medical 
Center dated in March 2008 show the Veteran weighed 192 lbs. and 
197 lbs.  A September 2008 treatment record shows a weight of 194 
lbs. 

On C&P examination in July 2008, the Veteran appeared to be well-
nourished and in no acute distress.  His weight was recorded at 
197 lbs.  Abdominal exam revealed no hepatomegaly or 
splenomegaly.  There was no mass, pain or tenderness.  The 
Veteran denied ever having jaundice, light colored bowel 
movements, dark urine, right upper quadrant pain, nausea or 
vomiting.  The Veteran also denied any incapacitating episodes 
since his course of treatment in service.  He presently denied 
symptoms of fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, right upper quadrant pain, or other symptoms severe 
enough to require bed rest or treatment by a physician.  The 
examiner stated that the Veteran did not have current treatment, 
including medications or diet, for chronic active hepatitis C.  
He also did not have weakness, anorexia, malaise, abdominal pain 
or weight loss; but, rather has had weight gain.  Comprehensive 
metabolic profile was normal, particularly the liver enzymes, 
total bilirubin and total protein and serum albumin.  The 
examiner's diagnosis was chronic active hepatitis C successfully 
treated with no present evidence for decreased liver function. 

The Veteran's service-connected hepatitis C has been rated as 0 
percent disabling since the effective date of service connection.  

Under DC 7354, a 0 percent rating is assigned when the disorder 
is asymptomatic.  See 38 C.F.R. § 4.114, DC 7354.  A 10 percent 
evaluation is warranted where the condition is productive of 
intermittent fatigue, malaise, and anorexia, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least one week, but less than two 
weeks, during the past 12-month period.  Id.  

A 20 percent rating is warranted if hepatitis C is productive of 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the past twelve-month 
period. Id

A 40 percent rating is warranted if hepatitis C is manifested by 
daily fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly (enlarged liver), or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, during 
the past 12-month period. Id.

A 60 percent rating is warranted if hepatitis C is manifested by 
daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during the 
past 12-month period, but not occurring constantly. Id.

A maximum 100 percent rating is assigned if hepatitis C 
manifested by near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain). Id.

An "incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  See Note 2 following 38 C.F.R. § 4.114.

The term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for three 
months or longer.  "Baseline weight" means the average weight for 
the two-year-period preceding onset of the disease.  38 C.F.R. § 
4.112.

The criteria for the assignment of a compensable rating for 
hepatitis C are not more nearly approximated in this case.  To 
warrant the next higher rating which is 10 percent, the medical 
evidence of record must show intermittent fatigue, malaise, and 
anorexia, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
one week, but less than two weeks, during the past 12-month 
period.  In this case, the Veteran's VA examination and 
outpatient treatment records show that his hepatitis C is 
currently inactive and is largely asymptomatic.  The VA examiner 
indicated that the comprehensive metabolic profile in July 2008 
was normal, particularly the liver enzymes, total bilirubin, 
total protein, and serum albumin.  The examiner further indicated 
that the Veteran's chronic active hepatitis C has been 
successfully treated with no present evidence for decreased liver 
function.  There is no other evidence of recent treatment for 
chronic active or symptomatic hepatitis C in the record.

The Board notes that the Veteran reported having reduced energy 
level, mental alertness, concentration and focus in his January 
2008 statement; however, he denied fatigue at his July 2008 
examination.  Even with what amounts to intermittent fatigue, 
there is no additional evidence of malaise and anorexia such that 
a compensable rating is warranted.  These three criteria are 
conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
[use of the conjunctive "and" in a statutory provision meant that 
all of the conditions listed in the provision must be met].  The 
Veteran denied symptoms of malaise and anorexia at the July 2008 
examination and the VA examiner noted that the Veteran had 
actually gained weight instead of there being any weight loss.  
There is no evidence of malaise and anorexia in the private 
treatment records.  Finally, the evidence does not suggest, and 
the Veteran does not allege, that his hepatitis C has ever caused 
incapacitating episodes requiring physician-prescribed bed rest 
having a total duration of at least one week during the past 12-
month period.

The Veteran's statements regarding reduced energy due to 
hepatitis C are considered credible, competent and probative.  
However, the Board finds that the evidence as a whole does not 
show that he has malaise and anorexia such that a higher rating 
is warranted.  As discussed in detail above, the evidence shows 
that his condition does not meet the criteria for a compensable 
rating for the entire period of time covered by this claim.  See 
Fenderson, 12 Vet. App. at 125-26.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in 
this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 55-57 (1990).

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Referral for consideration of an extra-
schedular rating was considered in this case under 38 C.F.R. § 
3.321(b)(1).  The Veteran's hearing loss disability is manifested 
by decreased hearing in his ears and mild difficulty 
understanding speech, especially in noise and if the person 
speaking is on his right side.  This symptom is contemplated by 
the rating schedule which is based on the ability to understand 
spoken words and hearing acuity at various decibel levels.  The 
Veteran's hepatitis C disability is manifested by reduced energy.  
The symptom of intermittent fatigue is contemplated by the rating 
schedule.  As for the Veteran's report that his hepatitis causes 
mental impairment, the Board has referred to the RO a claim for 
service connection for depression secondary to service-connected 
hepatitis C.  Thus, the rating schedule, and the noncompensable 
ratings assigned, adequately contemplates the Veteran's 
respective disabilities.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 
United States Court of Appeals for Veterans Claims (Court), noted 
that VA had revised its hearing examination worksheets to include 
the effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 
4.10 (2009).  The Court also noted, however, that even if an 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.

In this case, the Veteran has not reported to VA that there was 
any prejudice caused by a deficiency in the examination.  The 
Veteran, as a lay person, is nevertheless competent to submit 
evidence of how the hearing loss affects his everyday life.  See 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (finding that 
lay testimony is competent when it regards features or symptoms 
of injury or illness).

In this case, the Veteran reported during the examination that he 
had mild difficulty understanding speech, especially in noise and 
if the person speaking is on his right side.   Thus, the 
examination report did include information concerning how the 
Veteran's hearing loss affects his daily functioning.  However, 
the evidence does not show that the Veteran's difficulty hearing 
has resulted in marked interference with employment.  
Accordingly, referral for consideration of an extraschedular 
rating is not warranted.   

Finally, it is noted that a total disability rating based on 
individual unemployability (TDIU) is a part of a claim for 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability (TDIU).  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran reported 
during the VA general medical examination in July 2008 that he 
was employed.  Inasmuch as there is no evidence of 
unemployability due to the disabilities at issue here, TDIU is 
not raised by the record. 

II. Service Connection

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Additionally, for veterans who have served 
90 days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities are presumed to 
have been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestosis or other 
asbestos-related diseases.  However, in 1988, VA issued a 
circular on asbestos-related diseases which provided guidelines 
for considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-88-
8, Asbestos-Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an 
opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 
2000).  These aforementioned provisions of M21-1 were 
subsequently rescinded and reissued as amended in a manual 
rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, Subpart 
ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for 
Disabilities Resulting from Exposure to Asbestos."

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in individuals 
who smoke cigarettes and have had prior asbestos exposure.  As to 
occupational exposure, exposure to asbestos has been shown in 
insulation and shipyard workers, and others.  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.  The latency period 
for asbestos- related diseases varies from 10 to 45 or more years 
between first exposure and development of disease.  The exposure 
may have been direct or indirect, and the extent or duration of 
exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. H, Para. 29a.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the latency 
and exposure information pertinent to the veteran.  M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a chronic lung 
disability, to include asbestosis.  He has also described the 
claimed disability as reduced lung capacity.

Service records show that the Veteran was in the Asbestosis 
Medical Surveillance Program.  A June 1998 clinic record shows 
the Veteran reported exposure to asbestos dust during rip-out 
operations and/or working with asbestos and asbestos-related 
products between July 1974 and September 1974.  He also reported 
exposure to paints and lacquers, with use of respirators, between 
September 1985 and November 1998.  On a physical examination in 
July 1992, the Veteran reported that he had not been diagnosed 
with asbestosis, asthma, black lung, emphysema, lung cancer or 
silicosis.  A prior history of bronchitis was noted.  He reported 
that he smoked from the age of 15 to 26 years of age.  X-rays at 
this time were negative for pneumonoconiosis.  The physician's 
report indicates that no medical condition was found on exam that 
would place the Veteran at increased risk of material health 
impairment from exposure to asbestos, tremolite, anthophyllite, 
or actinolite.

Service treatment records are negative for a diagnosis of 
interstitial pulmonary fibrosis (asbestosis).  The Veteran was 
treated for sinusitis, smoking irritation, colds, upper 
respiratory illness, viral pharyngitis, and bronchitis.  At the 
Veteran's July 2007 retirement examination, he reported a history 
of sinusitis and hay fever.  Physical examination resulted in a 
diagnosis of seasonal sinusitis and hay fever.

A post-service private treatment record from the Rapides Regional 
Medical Center showed that on respiratory examination in March 
2008 no respiratory distress noted.  The Veteran's breath sounds 
were normal and his chest was non-tender.  Additional private 
treatment records from Oceanview Medical Center show that on 
pulmonary examinations in March 2008 and September 2008 the 
Veteran had no shortness of breath, wheeze, dyspnea on exertion, 
cough, sputum, or hemoptysis.  The remaining private treatment 
records contain no additional evidence of any further respiratory 
complaints or clinical treatment.

In a January 2008 statement, the Veteran described his exposure 
to asbestos in service, including being on the insulation rip-out 
team aboard the USS Vancouver from May 1974 to September 1974 
without use of a respirator.  He indicated that he developed 
reduced lung capacity related to such exposure and this was noted 
in breathing tests conducted in July 1992 and December 1992.  He 
stated that "no present disease is active."  The Veteran also 
reported that he smoked cigarettes from 1974 to 1981 and was 
exposed to cleaning solvent and paint fumes.  Prior to service he 
was a high school student and worked on his father's farm.  He 
also had summer jobs that included working in a food store and a 
construction shop.  

At a VA C&P examination conducted in July 2008, a VA examiner 
noted that the Veteran was employed as a civilian consultant for 
naval port operations and budgeting activities.  Upon evaluation, 
the Veteran denied having a cough or production of sputum.  He 
did not have hemoptysis or anorexia.  There was not dyspnea on 
exertion walking three miles.  He was not asthmatic.  The Veteran 
was not undergoing treatment for any pulmonary condition and 
there had been no periods of incapacitation related to any 
pulmonary condition.  On physical examination, there was no nasal 
inflammation.  The turbinates could not be visualized.  There 
were no polyps and the mouth and pharynx were free of lesions.  
The thyroid was normal and the trachea midline.  Inspection of 
the chest revealed normal diameter, anteriorly and posteriorly.  
There was normal resonance to percussion.  No wheezes or crackles 
were heard on auscultation.  On respiratory examination, there 
was no evidence of cor pulmonale, right ventricular hypertrophy 
or pulmonary hypertension.  There was no history of weight loss 
or weight gain and no evidence of restrictive lung disease.  
Pulmonary function tests were performed and were normal, 
including spirometry and diffusion studies.  The diagnosis was no 
evidence of reduced lung capacity.

In a July 2009 statement, the Veteran reiterated his contention 
that VA should find his asbestos exposure in service to be 
service-related.

Based upon the Veteran's service aboard U.S. Naval ships, 
information in his service records, and his testimony, the Board 
notes that exposure to asbestos during service was certainly most 
likely.  Even assuming, however, that the Veteran was exposed to 
asbestos during service; there is no evidence of a current 
chronic respiratory or lung condition, caused by asbestos 
exposure or otherwise.  Asbestos exposure, in and of itself, is 
not a disability.  The Veteran simply does not currently have a 
diagnosed chronic respiratory or lung condition that is subject 
to service connection.  To be present as a current disability, 
there must be evidence of the condition at some time during the 
appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 
1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (the Gilpin requirement that there be a current disability 
is satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).  The Veteran, as a lay person, 
is not competent to diagnose an asbestos related lung disorder.  
In the absence of either a current disability or a relationship 
to service, this claim must be denied.  As the preponderance of 
the evidence is against the Veteran's claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.

An initial compensable disability rating for hepatitis C is 
denied.

Service connection for a chronic lung disorder, claimed as 
asbestos exposure, is denied.


REMAND

The Veteran seeks service connection for a right shoulder 
disability.  

Service treatment records show no complaints or treatment for a 
right shoulder disability.  Post-service private treatment 
records include diagnoses of partial tear and tendinitis of the 
subcapularis tendon with a rotator interval injury and right 
shoulder tendonitis with a reported history of shoulder pain 
since August 2007.  In various statements, the Veteran has 
alleged that his right shoulder pain initially began in August 
2007 while playing tennis with his wife.  He stated that he did 
not receive treatment at the time, but self-treated with pain 
medicine and by stopping physical activities that exacerbated the 
pain.  He further reports that the pain has continued ever since 
the initial injury in service.

The Board notes that an alternative method of establishing a 
required nexus between a current disability and service is 
through a demonstration of continuity of symptomatology.  In this 
case, the Veteran has provided credible testimony that he 
initially experienced right shoulder pain in service, although 
his separation examination report does not reflect such 
complaints.  The Veteran has also reported a continuity of right 
shoulder pain symptomatology since service, albeit on an 
intermittent basis.  His testimony is credible.  The Veteran is 
competent to report a continuity of symptomatology, and such 
continuity can serve to satisfy the requirement for a nexus 
between an in-service event and a current disability.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

A VA Compensation and Pension (C & P) examination of the Veteran 
was conducted in July 2008.  The Veteran reported right shoulder 
pain occurred while playing tennis during military service.  He 
reported further that he eventually sought treatment from a 
private orthopedic surgeon in March 2008.  After a physical 
examination, the VA examiner diagnosed right shoulder long head 
biceps tendonitis; right shoulder subcapularis calcific 
tendonitis with partial tendon tear; and right shoulder labral 
tears.  The VA examiner failed to provide any opinion as to 
whether or not the current right shoulder disorder was related to 
the right shoulder pain the Veteran indicates that he experienced 
during military service.  The Board notes that when VA undertakes 
to examine a Veteran, VA is obligated to ensure that that 
examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 
303 (2007).  For this reason, additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be transferred to 
the July 2008 examiner for an opinion 
regarding the etiology of the Veteran's right 
shoulder disability.  If the July 2008 
examiner is not available, then the RO should 
make arrangements with an appropriate VA 
medical facility for a VA examination to 
ascertain the nature and etiology of the 
Veteran's right shoulder disability.  All 
pertinent symptomatology and findings should 
be reported in detail, and all appropriate 
studies should be performed.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by the 
examiner prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination reports.

The examiner is asked to express an opinion 
as to whether the Veteran's currently 
diagnosed right shoulder disability is at 
least as likely as not (i.e., 50 percent or 
greater possibility) related to the Veteran's 
military service.  The examiner is further 
advised that the Veteran has credibly 
reported that he was injured in service.  A 
detailed rationale for any opinion(s) 
expressed must be provided.  

2.  Thereafter, the AMC/RO should 
readjudicate the issue on appeal.  If the 
desired benefit is not granted, a 
supplemental statement of the case should be 
furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


